Citation Nr: 0933986	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the Veteran's 
claim for service connection for PTSD.  In September 2006, 
the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the Veteran's 
presently diagnosed PTSD is a result of a verified stressor 
that occurred during active service.


CONCLUSION OF LAW

The Veteran's presently diagnosed PTSD was incurred during 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.



Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Analysis

Service connection for PTSD is warranted upon the 
satisfaction of three criteria.  First, medical evidence must 
establish a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2008).  Second, a link must be shown, 
established by medical evidence, between current 
symptomatology and an in-service stressor.  Third, there must 
be credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).

In this Veteran's case, the first criterion has been 
satisfied.  In the Board's September 2006 Remand, it was 
noted that the Veteran's claims folders had conflicting 
evidence as to whether he had a diagnosis of PTSD.  Previous 
VA fee-basis examinations indicated that the Veteran did not 
have a diagnosis of PTSD, but extensive VA treatment records 
were replete with diagnoses of PTSD.  The Board instructed 
the AMC/RO that if any of the Veteran's stressors could be 
verified, the AMC/RO should schedule the Veteran for a VA 
examination to reconcile the conflicting evidence of record 
and determine if the Veteran had PTSD.  The AMC/RO scheduled 
the Veteran for a VA examination, and in May 2009, a VA 
examiner opined that the Veteran met the DSM-IV criteria for 
a diagnosis of PTSD.  An Axis I diagnosis of PTSD was given.  
Thus, the Veteran has an established diagnosis of PTSD.

The second criterion has also been satisfied.  In the VA 
examination performed in May 2009, the examiner opined that 
the Veteran did meet the criteria for a PTSD stressor.  The 
examiner indicated that the primary stressor was a jeep 
accident that occurred while the Veteran was on active duty.  
The Board finds the May 2009 assessment to be persuasive as 
the examiner used the VA's standard procedures that are used 
for regularly scheduled compensation and pension examinations 
for PTSD.  He interviewed the Veteran thoroughly, 
investigated the Veteran's history, and completed a battery 
of tests.  Additionally, the examiner clearly reviewed and 
considered the claims file, as he commented on specific 
material from the Veterans service treatment and personnel 
records.  Therefore, the May 2009 VA examination report 
provides a competent medical link between the Veteran's 
current symptomatology and his claimed in-service stressor.

Finally, 38 C.F.R. § 3.304(f) indicates that there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  Here, the Veteran has claimed 
that he has PTSD as a result of a jeep accident that occurred 
in September 1978 while he was on active duty in Korea.  The 
Veteran's service treatment records show that on September 
12, 1978, the Veteran received medical treatment for injuries 
that occurred as the result of a jeep accident in the field.  
In January 1979, immediately after the Veteran left active 
duty, the VA acknowledged that the Veteran was in a jeep 
accident in September 1978.  As the claimed jeep accident is 
documented in the service treatment records, the VA already 
acknowledged the jeep accident in an earlier rating decision, 
and giving the benefit of the doubt to the Veteran, the Board 
finds that there is credible evidence of an in-service 
stressor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).

As all three criteria necessary to establish service 
connection for PTSD have been satisfied, service connection 
for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is warranted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


